Citation Nr: 1316242	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-44 997	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in April 2013 requesting a withdrawal of the appeal for the issue of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran sent a written statement dated in February 2012 to the RO stating that he was satisfied with the recent decision and/or explanation on his notice of disagreement and he wished to withdraw his notice of disagreement at that time.  A letter dated in April 2013 from the Veteran's representative asserts that based on the February 2012 signed statement from the Veteran, the Veteran is requesting that his appeal be withdrawn.  The Board interprets the statements by the Veteran and his representative as a request to withdraw the issue of entitlement to service connection for hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the noted issue and the appeal is dismissed insofar as this issue is concerned.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


